AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
Vv. )
Case No.
WILLIAM TREY RAPP ) .
) et9-mj- /5O4
)
)
_ — SD
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | June 17, 2019 & July 18,2019 _in the county of Orange in the
_ Middle _—s—Diistrictof == Florida’ ~=——_, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252A(a)(2) and (a)(5) Distribution and possession of child pornography.
(B)

This criminal complaint is based on these facts:

See attached affidavit.

a Continued on the attached sheet.

~
fas Yio
- Complainant ( sighature

Kevin Kaufman, Special Agent

 

 

Printed name and title

Sworn to before me and signed in my presence,

. pa |
Date: Yl //4 sent = : Judgeys signature

City and state: Orlando, Florida GREGORY J. KELLY, U.S. Magistrate Judge

Printed name and title

 
STATE OF FLORIDA CASE NO. 6:19-mj- /4 () 5
COUNTY OF ORANGE
AFFIDAVIT

I, Kevin Kaufman, being duly sworn, do hereby depose and state as follows:

1. Iam currently in my fifteenth year of employment as a Special Agent (SA)
with the Federal Bureau of Investigation (FBI). Iam currently assigned to the FBI Crimes
Against Children/Innocent Images Unit. I have investigated and assisted in the
investigation of matters involving possession, receipt, distribution, and production of child
pornography, and the solicitation and extortion of children to produce sexually explicit
images of themselves. I have also investigated and assisted in the investigation of matters
involving the online enticement and coercion of children to engage in sexual activity. I
have gained experience through training and everyday work relating to conducting these
types of investigations. I have received training in the area of child pornography and child
exploitation, and have had the opportunity to observe and review numerous examples of
child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including
computer media. Moreover, Iam aSA who is engaged in enforcing the criminal laws,
including 18 U.S.C. §§ 2251 and 2252A.

2. This affidavit is submitted in support of a criminal complaint against
WILLIAM TREY RAPP (RAPP) for violations of 18 U.S.C. §§ 2252A(a)(2) and
2252A(a)(5)(B). As set forth in more detail below, I believe there is probable cause that
RAPP knowingly distributed and possessed child pornography using a means or facility of

interstate commerce, or knowingly distributed and possessed child pornography that had
been transported in interstate commerce by any means, including by computer, in violation
of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B).

3. I make this affidavit from personal knowledge based on my participation in
this investigation, information from other criminal investigators, information from other law
enforcement officers, information from agency reports, and our review of documents
provided to me by these witnesses and law enforcement officers. Because this affidavit is
being submitted for the limited purpose of establishing probable cause for the issuance of a
criminal complaint, I have not set forth each and every fact learned during the course.

STATUTORY AUTHORITY

4, It is a violation of 18 U.S.C. § 2252A(a)(2) to knowingly receive or distribute
child pornography, as defined in 18 U.S.C. § 2256(8), using any means or facility of
interstate commerce, or in or affecting interstate commerce. It is a violation of 18 U.S.C. §
2252A(a)(5) to knowingly possess child pornography, as defined in 18 U.S.C. § 2256(8),
using any means or facility of interstate commerce, or in or affecting interstate commerce.

DETAILS OF THE INVESTIGATION

5. On June 17, 2019, FBI SA Hyre used a Peer-to-Peer file sharing program
known as Bittorrent Roundup to determine that a computer using IP address
184.90.202.232 was making available for download certain files of suspected child
pornography.

6. On June 17, 2019, SA Hyre completed a single-source download from IP
address 184.90.202.232. During the single-source download, SA Hyre downloaded

numerous files of child pornography. The following describes three of these files:
(000000) - a 173-second video with the displayed title “bitcommPTHC”
showing a naked adult male masturbating while touching an
approximately four-year-old naked female. The male rubs his penis
against the child’s vagina and ejaculates onto her buttocks.
[Jubyjailbait.nl].. Russian girl good suck and cum play... — an approximately
317-second video showing a nude female (approximately 8 years old)
forced to perform oral sex on an adult male. The video ends showing
the male ejaculate into the child’s mouth.

ProjectnewPTHC - hard anal play - an approximately 205-second video
showing a nude female (approximately 5 years old) being vaginally
penetrated by an adult male. The child is heard crying in pain and saying

“stop it” throughout the video.

7. SA Hyre reviewed the downloaded files from undercover session and

believes, based on his training and experience, that the three aforementioned files are

child pornography as defined in 18 U.S.C. § 2256.

8. FBISA Michelle Langer determined that the IP address 184.90.202.232 was

registered to Charter Communications. A subpoena was served to Charter

Communications for the IP address 184.90.202.232, to obtain certain subscriber information

in effect as of June 17, 2019.

9. The following information was obtained in the subpoena response from Charter

Communications:

Customer name: WILLIAM RAPP.

Address: XXXX Middlebrook Road, Orlando, FL 32811
10. SA Hyre ran a database check through the Driver and Vehicle
Identification database and it shows that WILLIAM RAPP., DOB xx/xx/1970, is living at
XXXX Middlebrook Road, Orlando, Florida, 32811.

SEARCH WARRANT/INTERVIEW

11. On July 18, 2019, the FBI executed a search warrant at XXXX Middlebrook
Road, Orlando, Florida 32811. At approximately 7:00 a.m., RAPP answered the front door
of the residence. SA Hyre asked RAPP to step out of the residence and RAPP didso. SA
Hyre asked what service provider RAPP utilized for internet service and RAPP responded
“Spectrum” (a brand name that Charter Communications uses). SA Hyre asked RAPP if his
router was password protected and RAPP responded, “I believe so.” RAPP agreed to walk
down the sidewalk, two doors away from his residence, and an interview was initiated. I
informed RAPP that the FBI had a search warrant to search his residence.

12. ‘Prior to the interview, RAPP was advised he was not under arrest, he did not
have to answer our questions, and he was free to leave. RAPP agreed to speak to
interviewing agents. During the interview, RAPP admitted to using a Bittorrent file-sharing
program to view child pornography. RAPP used his desktop computer to view and
download child pornography inside his residence. RAPP downloaded the videos and images
of child pornography to a folder titled “News Bin” in the subfile “Sorted.” RAPP was
familiar with the Bittorrent program and understood that as he received child pornography,
he was also sharing child pornography with other users on Bittorrent.

13. RAPP said that he viewed and masturbated to the videos and images of child
pornography that he downloaded, and then deleted them. RAPP said that he last viewed

and masturbated to child pornography approximately one week ago. RAPP stated that he
has been viewing and masturbating to child pornography weekly for as long as RAPP could
remember. RAPP was unsure as to when he began viewing child pornography, but stated
that his attraction to children began when he was a child, and it never left him. RAPP used
The Onion Router (TOR) and various applications that contained torrent files to search for
magnet links (i.e. torrent files) in order to find child pornography and pornography.

14. RAPP directed the FBI to his desktop computer, which was connected to an
external storage device, which contained four drives. An onsite forensic preview was
conducted of that computer. During the forensic preview, FBI SA Alexis Brignoni, a
forensic examiner, located multiple videos of child pornography that were downloaded to one
of the hard drives that was connected to RAPP’S desktop computer through the external
storage device. The videos were downloaded to the R:/ drive, in a folder titled “News Bin,”
with a subfolder titled “Sorted. The videos had a receipt date of July 17,2019. Below isa
description of one of the videos located on RAPP’S desktop computer:

o [JulyJailbait.nl] - fijclubumn 7vkhyuw.onion] - Stars & Stripes (New studio) - video 00103 -

an approximately ten-and-a-half minute video showing a nude adult female
digitally penetrating and performing oral sex on a nude prepubescent female who

is approximately 8 years old.
15. Based on the above, there is probable cause that, RAPP knowingly distributed

and possessed child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5).

ta leah

Kevin Kaufman, Special Agént
Federal Bureau of Investigation

Sworn to and subscribed before me
this 18th day of July, 2019.

~Grégory J. Kelly
United States Magistrate Judge
 
